department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uil legend founder llc dear this is in response to your letter dated date in which you requested certain rulings with respect to sec_4941 and sec_4943 of the internal_revenue_code code background you are a private_foundation founded by founder after the death of the later to survive of founder or founder's wife his estate plan stipulates that an ownership_interest in llc will go to you as discussed below founder made capital contributions to and currently owns all of the membership units voting and nonvoting of llc a limited_liability_company which is a disregarded_entity for federal_income_tax purposes llc is managed by the members owning voting units managing members a managing member’s signature is sufficient to bind llc managing members are authorized to invest or reinvest available funds in investments consistent with the purposes of llc to vote any stock or other voting security to exercise the rights of a general_partner to expend llc funds to borrow as they deem appropriate to collect obligations payable to llc and to generally perform the duties of running llc managing members will also make distributions from time to time in such amounts as they decide after considering the needs of llc and their fiduciary obligations to all members all distributions will be made to all unit holders voting and nonvoting ratably in proportion to ownership of units these rights and responsibilities are designated solely to the managing members llc may only be dissolved with the written approval of members holding at least fifty percent of the units in each member class voting and nonvoting the sole asset of llc is a note from founder’s daughter the only income derived by llc will be income from the note taxpayer represents that llc is engaged solely in passive investment activities and does not engage in and will not be engaged in the operation of any business_enterprise the promissory note from founder’s daughter bears interest at the long-term federal rate determined under sec_1274 in effect at the time founder and founder’s daughter entered into the agreement the principal of the note is due at the end of the note’s term this note will continue to be an asset of llc and the interest therefrom will be llc’s sole income founder proposes to transfer at death a non-voting interest of llc to you but not a voting interest through either founder’s or founder’s wife’s estate llc will have multiple owners and will not be a disregarded_entity rulings requested the distribution from the asset holders and retention by you of non-voting units in llc following the death of the survivor of founder and his wife will not constitute indirect acts of self-dealing pursuant to sec_53 d -1 b - b and accordingly will not violate sec_4941 even though llc’s sole assets will be the notes and income generated by the notes your ownership of non-voting units in llc will not constitute a violation of the prohibition against ownership of excess_business_holdings under sec_4943 because llc is not a business_enterprise for such purposes law sec_4941 defines self-dealing as the sale_or_exchange or leasing of property between a private_foundation and a disqualified_person as well as the lending of money or other extension of credit between a private_foundation and a disqualified_person sec_4943 imposes a tax on the excess business holding of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period a tax equal to a ten percent of the value of such holdings sec_4943 defines excess_business_holdings as the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holding of the foundation in such enterprise to be permitted holdings sec_4943 defines permitted holdings as percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons additionally a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it owns not more than two percent of the voting_stock and not more than two percent in value of all outstanding shares of‘all classes of stock r c sec_4946 provides that a disqualified_person with respect to a private_foundation includes a substantial_contributor as defined under sec_507 a foundation director or officer and any spouse ancestor child grandchild great grandchild and any spouse of a child grandchild or great grandchild of that contributor director or officer sec_53_4941_d_-1 provides that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing similarly for purposes of this paragraph an organization is controlled by a private_foundation in the case of such a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person's relationship to such disqualified_person may only by aggregating their votes or positions of authority with that of the foundation require the organization to engage in such a transaction the controlled organization need not be a private_foundation sec_53_4941_d_-2 provides that the lending of money or other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing thus for example an act of self-dealing occurs where a third party purchases property and assumes a mortgage the mortgagee of which is a private_foundation and subsequently the third party transfers the property to a disqualified_person who either assumes liability under the mortgage or takes the property subject_to the mortgage similarly except in the case of the receipt and holding of a note pursuant to a transaction described in sec_53_4941_d_-1 an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note sec_53_4943-10 provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources thus stock in a passive holding_company is not to be considered a holding in a business_enterprise even if the company is controlied by the foundation instead the foundation is treated as owning its proportionate share of any interests in a business_enterprise held by such company under sec_4943 revrul_76_158 1976_1_cb_354 a private_foundation owning thirty-five percent of the voting_stock of a corporation and having a foundation_manager personally owning the remaining sixty-five percent but not holding a position of authority in the corporation by virtue of being foundation_manager does not control the corporation for purposes of the self-dealing provisions of sec_4941 analysis ruling sec_53_4941_d_-1 of the regulations states that the term ‘self dealing’ means any direct or indirect transaction described in sec_53_4941_d_-2 sec_53_4941_d_-2 describes five specific acts of self-dealing sale_or_exchange of property leases loans furnishing goods services or facilities and transfer or use of the income or assets of a private_foundation sec_53_4941_d_-2 provides that an act of self-dealing occurs when a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note if the option holders fail to exercise their option after your death llc will retain ownership of the note payable by founder’s daughter and you will own nonvoting units in llc both llc and founder’s daughter are disqualified persons as to you sec_4946 your retention of a nonvoting interest in the llc and your receipt of passive_income from llc however will not constitute any of the acts of self-dealing described in sec_4941 or sec_53_4941_d_-2 the arrangement between the llc and you will neither be a loan nor an extension of credit sec_53_4941_d_-2 you would acquire nonvoting units in llc by gift rather than through a self- dealing transaction as a holder of nonvoting units you will have a right to receive distributions only if llc dissolves or it chooses to make current distributions but the timing and amount of such distributions would be uncertain and could not be compelled by you the managing members holders of voting units are given sole power to manage the affairs of llc and determine the timing and amount of distributions additionally you cannot compel dissolution of llc since it requires the vote of a holder of fifty percent of the voting units in addition to your own you will not have control_over llc as defined in sec_53_4941_d_-1 b of the regulations due to the lack of voting power to manage or operate llc we do not consider the power associated with the non voting interest in llc as a necessary party to vote on the liquidation of the llc to be the equivalent of a veto power within the meaning of sec_53 d -1 b in that the other attributes of that interest lack any other powers with respect to operation and management furthermore the liquidation of llc in this context could result in a self-dealing problem for foundation therefore the retention by llc of founder’s daughter's note following founder's death would not be an act of direct or indirect self-dealing between you and one or more disqualified persons under sec_53 d - or sec_4941 therefore the retention by llc of the note following founder's death would not be an act of indirect self-dealing between you and one or more disqualified persons under sec_53 d - or sec_4941 ruling despite the size of your holdings in llc your investments therein do not constitute excess_business_holdings under sec_4943 sec_4943 imposes an excise_tax on the excess business holding of private_foundations in order for your holdings in llc to constitute excess_business_holdings llc must qualify as a business_enterprise sec_4943 if a trade_or_business derives ninety-five percent of its income from passive sources as demonstrated by sources described in sec_512 and then it is not considered a business_enterprise sec_53_4943-10 llc’s only holding is the note which generates interest - a passive source under sec_512 as such llc meets the ninety-five percent rule_of the regulation and therefore it is not considered a business_enterprise since llc is not a business_enterprise and it holds no interest in any business_enterprise your holding of profit interest in llc is not an excess business holding under sec_4943 rulings the distribution from founder’s estate founder’s revocable_trust or founder's wife’s estate whichever holds the assets prior to distribution and retention by foundation of non-voting units in llc following the death of the survivor of you and your wife will not constitute indirect acts of self-dealing pursuant to sec_53_4941_d_-1 - b and accordingly will not violate sec_4941 even though llc’s sole assets will be the notes and income generated by the notes foundation’s ownership of non-voting units in llc will not constitute a violation of the prohibition against ownership of excess_business_holdings under sec_4943 because llc is not a business_enterprise for such purposes this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
